                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     METROPOLITAN LIFE INSURANCE                        Case No.18-cv-02091-JD
                                         COMPANY,
                                   6                    Plaintiff,                          ORDER RE GUARDIAN AD LITEM
                                   7             v.                                         Re: Dkt. No. 50
                                   8
                                         AURORA L. EASTMAN, et al.,
                                   9                    Defendants.
                                  10

                                  11          This is an interpleader action over the proceeds of a life insurance policy issued for the

                                  12   decedent, Relis Carl Eastman. Defendants include two of Eastman’s children, A.C.E. and A.L.E.,
Northern District of California
 United States District Court




                                  13   who are minors. Defendants ask to appoint a guardian ad litem for them. Dkt. No. 50. The

                                  14   motion is unopposed.

                                  15          The Court denied a prior guardianship application out of concerns about the suitability of

                                  16   the candidate. Dkt. No. 43. Defendants now nominate a new candidate, Jacob Rogneby, who is

                                  17   an uncle to the minors on their mother’s side. Based on Rogneby’s declaration and the

                                  18   representations of defendants’ counsel, Rogneby appears to be qualified to serve as guardian. Dkt.

                                  19   Nos. 52, 54. The Court also notes that Rogneby’s sister, who is the mother of A.C.E. and A.L.E.,

                                  20   expressly confirmed that she has irrevocably renounced any claim to or interest in the life

                                  21   insurance benefits. Dkt. No. 53. Consequently, the Court appoints Jacob Rogneby as guardian ad

                                  22   litem for A.C.E. and A.L.E. in this action.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 22, 2019

                                  25

                                  26
                                                                                                    JAMES DONATO
                                  27                                                                United States District Judge
                                  28
